UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7508



SAMMIE STROMAN,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CALVIN ANTHONY,
Warden of Lee Correctional Institution; HENRY
DARGAN MCMASTER,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-03-3194)


Submitted:   December 9, 2004          Decided:     December 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammie Stroman, Appellant Pro Se.      Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, Melody Jane Brown, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Sammie Stroman seeks to appeal the district court’s order

adopting the report and recommendation of a magistrate judge in

part and dismissing his petition filed under 28 U.S.C. § 2254

(2000) as untimely.            An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                        28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating       that    reasonable     jurists       would      find    that    his

constitutional      claims      are   debatable    and     that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Stroman   has   not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented        in   the

materials       before   the    court    and    argument    would     not     aid   the

decisional process.



                                                                             DISMISSED


                                        - 2 -